IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                 January 15, 2016


VINCENT HARRISON,
                                          )
            Petitioner,                   )
                                          )
v.                                        )         Case No. 2D15-2436
                                          )
STATE OF FLORIDA,                         )
                                          )
            Respondent.                   )
                                          )



                          ORDER WITHDRAWING OPINION


            The court on its own motion grants rehearing and withdraws the opinion

dated December 23, 2015.




I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.



______________________________
MARY ELIZABETH KUENZEL, CLERK